The opinion of the court was delivered, May 5th 1870, by
Thompson, C. J.
The auditor, in this case, found that Mrs. Young’s share in her father’s estate was actually received by her husband from the executors of that estate in her presence, partly in cash and partly in obligations on third parties, and that his (the husband’s estate) is debtor to her for the amount.
The finding was excepted to by Mrs. Miller and husband, the appellants, the former being a daughter of the decedent, on the ground of the insufficiency of proof to charge the estate so far ■as the cash was concerned. The auditor’s report was carefully reviewed by the learned President of the Orphans’ Court upon the law and facts of the exception, and confirmed. It is now before us substantially on the same exception. We take ho notice of the language of the judge in a case like this in reasoning to results, provided his results are right. The last proves that he has not misled himself, even if portions of what he said were erroneous. The rule would be different if he had been charging a jury on a matter material to the issue. The exception on this ground is dismissed.
No distinct error in regard to the evidence, or inferences from it on part of the auditor, have been shown. The heirs and legatees of John A. Wieder’s estate, amongst whom were John Young and his wife, the appellee, were called together by the executors to receive their distributive shares of the estate. It was very clearly proved that Young handled, received and took possession *104of the share of his' wife in money and obligations. “ He did the business,” says one witness, and “ put the money into his pocket,” say others, and joined in the receipt and release of the share of his wife to the executors.
It is argued that this was not sufficient to charge him with the money. It is not possible to lay down any definite standard of proof necessary to fix liability on the husband or his estate, for money or property confessedly of the wife received by him. The only rule on the subject is, it must be sufficient to satisfy the tribunal trying the question that it. preponderates over all theories to the contrary. Of course, where that is the prima facies of a case, the other side is called on to show, in some way or other, that justice and law require a different result. We think, as did the auditor and court, that the direct and constructive proof on part of the appellee in this case established a primá facie case for her. A portion of the direct I have given. The constructive was the receipt by the husband of obligations in part payment of his wife’s portion, and his collection and use of the money arising therefrom, a fact not denied in the contest. It certainly must be regarded as a circumstance going to show the husband’s intention in his reception of the money, namely, to use it as his own. Both the obligations and money were received by him at the same moment. The retention of the one and their proceeds afterwards, in the absence of anything to the contrary, was a strong ground for the inference that both were received with the same intent, and to be used in the same way, viz., put into his estate, and to be accounted for to his wife. Not a scintilla of testimony was offered by those who objected to Mrs. Young as a creditor of her husband, to relieve his estate from the primá. facie case made by the facts, and the legitimate inferences from them, excepting that the wife did not at the moment object to her husband taking possession of the money and obligations. But no case, that I can think of, has gone so far as to divest a wife of her estate by silence, unaided by any other fact or circumstance, by an inference of a gift to him.
If this were so, very many wives, I apprehend, would find the Act of 1848, intended to protect married women in the enjoyment of their individual and separate estates, a broken reed. It is rather too much to expect or require a timid, modest woman, especially in the presence of strangers, as was the case here, to cast doubts of the fair-dealing and honesty, or want of confidence in her husband, by claiming to have the share belonging to her placed in her own hands and possession. If she refrains from this her title is not gone. The husband is presumed to know the law and his duty, and if he does not restore to her all that is hers, it must be presumed he intends what the law requires of him, that he will stand as her debtor for the. amount received, and that his *105estate will so answer. He has in law no more title to her separate estate, or to the use and conversion of it to his own benefit since 1848, than he has to the property and estate of any stranger, without her actual consent. When he receives her money, the legal presumption is that he receives it solely for her use, and consequently must account for it by showing that it was returned or expended for her use at her request, or that he received it as a gift from his wife: Johnston v. Johnston, 7 Casey 450, Grabill v. Moyer, 9 Wright 382, prove this, as do other cases falling in the same track. As already said, all this was wanting in exoneration of John Young’s estate, and we think there was no error below in so holding. It would seem, almost, as if the appellants moved in this matter with little confidence. They did not, •as they might have done, call the widow before the auditor, and compel her to purge herself on oath in regard to her claim; or they might have had an issue to try disputed facts, if they really felt .that there were good grounds, and could aver it on oath, but did not ask it. Nothing of this was done. Seeing that the appellees’ ease was found by the auditor and court to be primá facie good on the facts and law, and as the former were in no way impeached or contradicted, we see no error in the conclusion arrived at in the court below.
Decree affirmed, and appeal dismissed ’at the costs of the appellants.